Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Narramore US7878457.
Re’ Claim 1. Narramore discloses A vortex generator apparatus for an aircraft, comprising:
a surface section 20 having a receiving recess Column 3: 21-27,
a vortex generator 30 having a first edge, second edge and a vortex generator surface component extending from the first edge to the second edge (See fig. 3A, 3B),
wherein the first edge is fixedly arranged in or adjacent to the receiving recess (As understood from Column 3: 21-27 and fig 2A being flush),
wherein the vortex generator surface component comprises at least one electroactive polymer assembly (piezoelectric bimorph actuator Column 4: 2),
wherein the at least one electroactive polymer is switchable into an extended state by applying an electrical voltage and into a neutral state by removing the electrical voltage (Fig. 3A and 3B), and
wherein the electroactive polymer assembly and the vortex generator surface component are configured to retract the vortex generator surface component completely into the receiving recess in the neutral state of the electroactive polymer assembly (Shown in Fig. 2A) and to extend the vortex generator surface component from the receiving recess in the extended state (Shown in Fig. 1A).
Re’ Claim 2. Narramore discloses The vortex generator apparatus of claim 1, wherein the receiving recess is dimensioned to flushly receive the vortex generator surface component Column 3: 21-27 and Fig. 2A.
Re’ Claim 3. Narramore discloses The vortex generator apparatus of claim 1, wherein the vortex generator surface component comprises a predetermined bending region (Clearly shown in Fig. 3 - 40) which is positioned to cause the vortex generator surface component to flushly fit into the recess in a retracted state.
Re’ Claim 4, Narramore discloses The vortex generator apparatus of claim 1, wherein the vortex generator surface component is configured to move about an angle of at least 45° from a retracted state to the extended state (Column 2: 65).
Re’ Claim 5. Narramore discloses The vortex generator apparatus of claim 1, further comprising a voltage source and a controller, wherein the controller is configured to selectively provide the electrical voltage from the voltage source to the electroactive polymer assembly (Column 3: 40).
Re’ Claim 6. Narramore discloses The vortex generator apparatus of claim 5, wherein the controller is configured to generate an AC voltage with a variable waveform as the electrical voltage (Column 2: 65 – controller inherently for a piezoelectric bimoroh controller would be configured to perform this).
Re’ Claim 11, 13. Narramore discloses An aircraft, comprising: a fuselage, at least one flow body (wing or flow control surface Column 1: 14-23), and at least one vortex generator apparatus arranged according to claim 1 upstream of the at least one flow body wherein the at least one flow body comprises a movable flow body (inherernt in a control surface) attached to the wing..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narramore US7878457
Re’ Claim 7-10. Narramore does not specifically teach The vortex generator apparatus of claim 1, further comprising a bending sensor arranged in the vortex generator surface component, and wherein the bending sensor is configured to provide an electric signal that depends on an actual bending of the vortex generator surface component. wherein the bending sensor comprises a separate electroactive polymer sensor, a strain gauge sensor or is provided by the electroactive polymer assembly, wherein the controller is configured to receive the electric signal, and wherein the controller is configured to determine a bending degree of the electroactive polymer assembly from the received electric signal wherein the controller is configured to influence the electrical voltage depending on the bending degree and an external vortex generator deployment command. The examiner takes official notice that it is old and well known in the art at the time of the invention to use sensors incontrollable components in aircraft especially related to devices that change the flight characteristics of the aircraft by providing sensors on the elements to provide an active feedback loop to control, maintain and provide error feedback from said elements. It would be obvious in this case to one of ordinary skill in the art to provide the sensors on the vortex generators for the reasons just stated. 
Re’ Claim 12. Narramore does not specifically teach The aircraft according to claim 11, wherein the at least one flow body comprises a vertical tail plane. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the vortex generator on the tail vertical plane in Narramore as stated improve maneuver effectiveness.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/13/2022, with respect to the rejection(s) of all claim(s) under Narramore have been fully considered and are not persuasive.  Applicant argues that the Actuator and Vortex generator are two separate and structurally different elements. 
The examiner partially agrees with this interpretation, however, as stated in the cited paragraph piezoelectric actuators and other actuators known in the art can be used. Piezoelectric actuators include all and more of the configurations following: stacks, tube actuators, disk actuators, as well as block, bender and bimorph. These include elements structurally and materially which react to the electric stimulus to actuate, move and return elements to deformed and stable states, some actuating at only an end of the element actuated, some spanning the entire length of what its actuating and others incorporated into what is being actuated. While the examiner believes these can be constituted as separate elements, there do exist configurations known to be more integrated (sandwiched) etc. into what is being actuated and therefor can be considered a part of the whole. 
That being said, the Applicant seems to argue what is not being claimed (e.g. the surface component and its relationship to the vortex generator). The claim limitations are vague when it comes to the configuration of the vortex generator and how it’s made up. Applicant claims “a vortex generator … and a vortex generator surface component” “wherein the vortex generator surface component comprises at least one electroactive polymer assembly.” It is the Examiners interpretation that these two elements are different structurally, similar to the relationship of the actuator and vortex generator of the prior art. The component would be the actuator and the vortex generator is the vortex generator. As the actuator and its equivalents disclosed in the prior art would fit within the scope of the invention claimed, including inherently needing to include polymer which would be electroactive for the piezoelectric actuator to function, the actuator would read on the limitation of the component of the vortex generator and would be necessary to move the vortex generator as claimed and understood from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642